DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      SAMANTHA MCLAUGHLIN,
                            Appellant,

                                     v.

                           BRITTANY GOFF,
                               Appellee.

                               No. 4D21-823

                               [May 27, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Renatha S. Francis, Judge; L.T. Case No.
502021DR000047XXXXMB.

   Samantha McLaughlin, West Palm Beach, pro se.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.